Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al 9033737.
	Regarding claim 1, Chang et al discloses a transmission line-land grid array (TL-LGA) interconnect 2, comprising: a vertical portion having a pin (21, Figure 7) and an outer surface 3, wherein the outer surface laterally surrounds the pin, and wherein at least a portion of the outer surface is laterally separated from the pin by a gap; and a planar cantilever (having contact 230) coupled to the vertical portion.
Regarding claim 2, Chang et al discloses the planar cantilever is perpendicular to the vertical portion 21.
Regarding claim 3, Chang et al discloses the planar cantilever is coupled to the vertical portion 21 on one end of the planar cantilever, and the planar cantilever is coupled to a contact 230 on the opposite end of the planar cantilever.
Regarding claim 4, Chang et al discloses the contact 230 has an exposed top surface that is parallel to the planar cantilever.
Regarding claim 5, Chang et al discloses the planar cantilever has a rectangular shape.
Regarding claim 6, Chang et al discloses the vertical portion 21 is disposed in a housing body 10, the housing body having a top surface and a bottom surface that is opposite from the top surface, 
Regarding claim 7, Chang et al discloses the planar cantilever is disposed between the conductive base layer of the package and the conductive layer 4 of the housing body, and wherein the planar cantilever is parallel to the conductive base layer of the package and the conductive layer of the housing body.
Regarding claim 8, Chang et al discloses only the conductive base layer is coupled to a ground reference, and wherein the planar cantilever is parallel to the ground reference of the conductive base layer to create a microstrip; or wherein both the conductive base layer and the conductive layer 4 of the housing body 10 are coupled to ground references, and wherein the planar cantilever is parallel to the ground references of the conductive base layer and the conductive layer of the housing body to create a stripline.
Regarding claim 9, Chang et al discloses a TL-LGA socket 100, comprising: a plurality of interconnects 2, each of the plurality of interconnects includes a vertical portion 21 and a planar cantilever (having contact 230 at one end thereof), the vertical portion having a pin 21 and an outer surface 2, wherein the outer surface laterally surrounds the pin, and wherein at least a portion of the outer surface is laterally separated from the pin by a gap; and a housing body 10 having a top surface 
Regarding claim 10, Chang et al discloses each interconnect has the planar cantilever coupled to the vertical portion 21 and coupled to a pad on a conductive base layer of a package, wherein the conductive base layer includes a plurality of pads and a plurality of corresponding pad openings surrounding the plurality of pads, wherein the pad is disposed in the corresponding pad opening on the conductive base layer of the package, wherein the conductive base layer is above the conductive layer 4 of the housing body 10, wherein the planar cantilever is between the conductive base layer of the package and the conductive layer of the housing body, and wherein the planar cantilever is parallel to the conductive base layer of the package and the conductive layer of the housing body.  Note that the package is not positively recited in claim 10 and claims dependent therefrom, and thus Chang et al is deemed to disclose the positively recited structure.
Regarding claim 11, Chang et al discloses a plurality of solder balls 8 disposed on the bottom surface of the housing body 10, wherein the plurality of solder balls are coupled to a substrate (which is not part of the socket and is thus not positively recited).
Regarding claim 12, Chang et al discloses only the conductive base layer is coupled to a ground reference, and wherein the planar cantilever is parallel to the ground reference of the conductive base layer to create a microstrip.
Regarding claim 13, Chang et al discloses both the conductive base layer and the conductive layer 4 of the housing body 10 are coupled to ground references, and wherein the planar cantilever is parallel to the ground references of the conductive base layer and the conductive layer of the housing body to create a stripline.

Regarding claim 15, Chang et al discloses a plurality of adjacent ground pins 21 surround a first signal pin 20 to create a first coaxial connection.
Regarding claim 17, Chang et al discloses the interconnects 2 in the housing body 10 are coupled to the plurality of solder balls 8.
Regarding claim 18, Chang et al discloses the vertical portions extend in the housing body 10.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al as applied to claim 14 above, and further in view of Hwang et al 9263841.
	Hwang et al discloses a plurality of adjacent ground plated-through holes (PTHs) 13 surround a second signal pin 3 to create a second coaxial connection, wherein a plurality of adjacent signal pins surround the ground PTHs and the second signal pin, and to form Chang et al with this type of structure thus would have been obvious, to provide adequate grounding for safety.
Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Grube 6811406 and Chang et al.
	Regarding claim 19, Hwang et al substantially discloses the claimed invention, including an assembly, comprising: a package substrate (CPU, column 1, line 14); an integrated circuit die (inherently part of a CPU) coupled to the package substrate.  Hwang et al (front page) discloses a conductive layer 13 over substantially the entire surface of housing body 11, and to provide a conductive base layer over 
Regarding claims 20-25, Chang et al (as explained above) discloses the subject matter thereof. 
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833